In an action to recover for services rendered in procuring the *579sale of defendant’s manufacturing facilities, defendant appeals from a judgment of the Supreme Court, Queens County, entered March 1, 1971, against it and in favor of plaintiff, upon a jury verdict of $51,233.90 with interest. (See decision on prior appeal, Pepper v. Penn-Dixie Cement Corp., 35 A D 2d 583.) Judgment reversed, on the law and the facts, and new trial granted, with costs to abide the event. In our opinion, on all of the evidence in the case the verdict for plaintiff is against the weight of the evidence. Munder, Acting P. J., Latham, Shapiro, Gulotta and Christ, JJ., concur.